Citation Nr: 0720494	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-28 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for recurrent 
corneal erosion.




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
December 1997.  She also served a period of active service 
from September 9, 2000, to September 16, 2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran served in the Mississippi Air National Guard 
from June 1997 to July 2003.  

2.  The veteran served on a period of active duty from 
September 9, 2000, to September 16, 2000.  She suffered an 
injury to her left eye, later diagnosed as recurrent corneal 
erosion, during that period of service.  

3.  Since the initial grant of service connection, the 
veteran's recurrent corneal erosion produces episodes of 
pain, watering, and light sensitivity, without producing 
impairment of visual acuity or loss of field of vision.


CONCLUSION OF LAW

The criteria for a 10 percent rating for recurrent corneal 
erosion in the left eye have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.7, 4.84a, 
Diagnostic Code 6009 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran's claim was received in July 
2004.  The RO wrote to the veteran in August 2004 to provide 
the notice required by the VCAA.  The RO advised the veteran 
of the evidence required to substantiate her claim for 
service connection for a left eye disorder.  The letter also 
advised the veteran of the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  

The veteran's claim was adjudicated in September 2004.  She 
was granted service connection for her recurrent corneal 
erosion of the left eye.  Thus the claim for a left eye 
disability was substantiated at that time.  As a result, the 
section 5103(a) notice had served its purpose in regard to 
the left eye disability and its application was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

The RO continued to development the veteran's claim.  In 
addition, the RO wrote to her in November 2004.  The veteran 
was informed of the additional evidence needed to justify a 
higher disability rating for her now service-connected left 
eye disability.  

The Board finds that the veteran was provided with the notice 
required by the VCAA.  She was afforded a meaningful 
opportunity to participate in the development of her claim.  
The veteran has submitted evidence and argument throughout 
the duration of her appeal.  There is no evidence of 
prejudice to the veteran based on any notice deficiency and 
she has not alleged any prejudice.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private medical records, VA 
examination reports, and statements from the veteran.  The 
veteran testified at a Travel Board hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to her claim has been obtained and associated with 
the claims folder, and she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued the decision 
in Dingess.  The decision held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with the 
notice required by the decision in Dingess as part of the 
transmittal letter for a supplemental statement of the case 
issued in April 2006 and the claim was subsequently 
readjudicated by way of an October 2006 supplemental 
statement of the case.  

I.  Background

The veteran was a member of the Mississippi Air National 
Guard (MANG) from June 1997 to July 2003.  She had an initial 
period of active duty from September 1997 to December 1997.  
The veteran also had a period of active service from 
September 9, 2000, to September 16, 2000.  

The veteran received active service orders to participate in 
a military exercise in September 2000.  She suffered an 
injury to her left eye while participating in the exercise on 
September 14, 2000.  The injury was initially diagnosed as a 
corneal abrasion.  The injury was subsequently diagnosed as 
recurrent corneal erosion syndrome.  

The veteran's service medical records (SMRs) show that she 
had continued complaints of pain, tenderness to palpation, 
excessive tearing, and occasional sensitivity to light.  Her 
corrected distant visual acuity, as per private records and 
SMRs, was recorded as either 20/15 or 20/20 in her left eye.  

The veteran submitted her claim for disability compensation 
benefits in July 2004.  She was afforded a VA eye examination 
in September 2004.  The veteran gave a history of being poked 
in the eye in September 2000.  She said that she had 
intermittent recurrent problems in the left eye characterized 
by a foreign body sensation.  She had been diagnosed with 
recurrent corneal erosion.  She said that she had the foreign 
body sensation approximately every 1 to 2 weeks.  She used 
artificial tears for treatment.  The veteran had corrected 
distant vision of 20/20 in the left eye.  Her visual fields 
were said to be grossly full.  The examiner provided an 
impression of recurrent corneal erosion of the left eye.  

The examiner added that the veteran's eye examination was 
objectively normal, except for myopic astigmatism refractive 
error.  He added that this was not uncommon between episodes 
of corneal epithelial edema, which happens intermittently 
with a diagnosis of recurrent corneal erosion.  The examiner 
noted that the veteran's episodes were happening less 
frequently.  He also said that over time it was hoped her 
episodes would stop completely.

The RO granted service connection for recurrent corneal 
erosion of the left eye and assigned a noncompensable 
disability rating in September 2004.  The effective date for 
service connection was established as of the date of claim, 
July 30, 2004.

Records from the Mississippi Vision Correction Center, for 
the period from June 2005 to July 2005, were received.  An 
entry from June 2005 noted that the veteran had been hit in 
the eye in 2000 and had trouble with recurrent corneal 
erosion since that time.  The veteran was noted to have pain, 
and discomfort at least monthly.  She was noted to have 
corrected distant vision in the left eye of 20/20 and a full 
field of vision.  She was to have photo-therapeutic 
keratectomy (PTK) surgery on the left eye on June 30, 2005.  
The veteran was seen several times after her surgery in July 
2005.  By July 19, 2005, she had a visual acuity of 20/30 in 
the left eye and was said to be doing great in her recovery.  

The veteran was afforded a VA eye examination in September 
2006.  Her history of injury in 2000 and treatment was noted.  
The examiner noted the several treatment modalities and that 
none of them had cured the recurrent erosion.  He also noted 
that she had had the PTK surgery in June 2005.  The veteran 
was reported to have uncorrected distant visual acuity of 
20/500 in the left eye which was corrected to 20/20.  Slit 
lamp examination was said to show her cornea as normal.  The 
examiner added an addendum in October 2006 wherein he said 
the veteran had a full field of vision.  

The veteran testified at a Travel Board hearing in February 
2007.  She described how the initial injury occurred in 
September 2000.  She also testified regarding her treatment 
since that time, to include the PTK surgery in June 2005.  
She said that she still experienced problems with corneal 
erosion.  She said that she had an initial period of 
improvement after the surgery. She had to continue using 
artificial tears.  She said that she would have to take out 
her contacts, clean them, and wet them all of the time to 
keep her eyes from drying out.  The veteran said that she no 
longer experienced the major problems and pain with her eye 
that she had before the surgery.  The veteran described what 
it was like for her to get up every morning and how it hurt 
to open her left eye right away.  She had to take great care 
to make sure her left eye did not dry out during the day and 
it was extremely sensitive to touch.  She wore sunglasses 
during the day because of sensitivity to light.  

The veteran also testified what it was like when she would 
experience a flare-up.  She said it was like pouring salt in 
a wound.  Her eye would become red and she would not be able 
to do anything.  Her eyes would tear up and she would have 
throbbing pain.  The attack would start to subside after a 
couple of minutes.  She said she would stop whatever she was 
doing during an attack, even to pull over if she was driving.  
She said that she experienced such flare-ups once or twice a 
month and did not know what would bring them on, although 
getting something in her eye could cause an attack.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).  The veteran's claim for a higher evaluation for her 
eye disorder is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award. As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has evaluated the veteran's service-connected 
recurrent corneal erosion as an unhealed injury of the eye 
under Diagnostic Code 6009.  38 C.F.R. § 4.84a (2006).  Under 
the rating schedule, such injury, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.

The medical evidence consistently indicates that the 
veteran's left eye disability is not productive of visual 
impairment or loss of visual field at any time during the 
pendency of her claim, except for immediately after her 
surgery in June 2005.  Her visual acuity was again 20/20 in 
the left eye after a period of recovery.  It was 20/20 again 
on her last VA examination in September 2006. 

The veteran's disability is manifested by pain, watering, and 
light sensitivity, without producing impairment of visual 
acuity or loss of visual field.  The pain is present when she 
first wakes up in the morning and during an attack.  She has 
watering of the eyes during an attack and light sensitivity 
during the daylight.  The veteran, by her estimation, 
experiences an attack once or twice a month and they abate 
after several minutes.  

The Board finds that the evidence of pain and episodic 
incapacity in the left eye is sufficient to support a 10 
percent rating under Diagnostic Code 6009.  As the symptoms 
are episodic and do not affect visual acuity, or field of 
vision, the disorder does not warrant a rating higher than 10 
percent under any other potentially applicable diagnostic 
code used to evaluate disabilities of the eye for any time 
period since the initial grant of service connection.

Finally, the veteran's symptomatology has been present 
throughout the duration of her claim and the 10 percent 
rating is warranted from the date of claim, July 30, 2004.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
eye disorder, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 10 percent rating for recurrent corneal 
erosion in the left eye, from July 30, 2004, is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


